Exhibit 10.1

LOGO [g25093img02.jpg]

 

LOGO [g25093img01.jpg]    March 23, 2007   

 

Private and Confidential

 

Dear Tracy:

 

We are pleased with your decision to accept our offer, contingent upon approval
by the Board of Directors, to join Hewitt Associates as Senior Vice President of
Human Resources on May 7, 2007. This letter confirms the terms of our offer:

 

•   An annualized base salary of $385,000 on a regular, full-time, exempt basis
with a performance and pay review in December of 2007, and annually thereafter
assuming strong individual performance;

 

•   You will be eligible for a bonus target of 60% of your actual fiscal year
base pay earnings. Any award payout will be based on your individual and
financial results relative to goals established by you and your manager, and
business financial goals. Bonus awards are based on contributions and results
through our fiscal year end, September 30, 2007, and are currently planned to be
paid in mid-December 2007. You must be employed by Hewitt on the payout date to
be eligible to receive an award. We will guarantee your fiscal year 2007 payout
at 100% of the above defined target;

 

•   An annual equity grant as defined under our Global Stock Plan consisting of
5,000 shares of performance-based Hewitt stock and 14,000 stock options. The
payout of the performance-based shares will be based on the Company’s
achievement of earnings per share, operating income, and revenue goals as
established for other senior officers, and can range from 0% to 200% of the
target grant amount. These shares would cliff vest 100% as of September 30,
2009. The stock options would vest 25% per year beginning on September 30, 2007
and annually thereafter for an additional three years. This grant would be
subject to you accepting this offer of employment and approval by the Board of
Directors;

 

•   A one-time sign-on equity grant of 10,000 Restricted Stock Units. These
shares would vest 50% after two years (September 30, 2008) with the remaining
50% vesting as of September 30, 2009. This grant would be subject to you
accepting this offer of employment and approval by the Board of Directors. In
addition, you will receive a cash sign-on award of $50,000. Should you leave
Hewitt of your own choice before 12 months of service, you will be required to
repay a prorated amount of this bonus to Hewitt. For example, if you should
leave at six months of employment, you would be asked to repay 50% or $25,000 of
the sign-on bonus;



--------------------------------------------------------------------------------

LOGO [g25093img02.jpg]

Ms. Tracy Keogh

Page 2

March 23, 2007

 

•  

You will be receiving Hewitt’s Relocation Policy. The benefits under this policy
include no more than two pre-move, home-finding trips, packing, unpacking, and
transportation of ordinary household goods; reasonable transportation, meals and
lodging en route to your new location; 60 days of temporary housing; duplicate
housing costs; family assistance; tax assistance; a supplemental allowance equal
to one month’s pay, up to a maximum of $10,000; assistance in selling your home,
with home buyout at 180 days; home sale loss protection; assistance in
purchasing a new home;

 

•  

Participation in our Executive Benefits Plan which consists of the following:

 

  — Twenty-seven days of vacation/personal time annually;

 

  — An additional five-week vacation splash after five years of service and
every five years thereafter;

 

  — A voluntary Deferral Plan for base pay and annual incentive; and a Defined
Contribution Restoration Plan which provides for the company retirement
contribution and company 401(k) match above any qualified limits;

 

•  

Participation in our Change-in-Control Executive Severance Program which is
described in detail in the enclosed attachment. If separated from Hewitt for
reasons other than cause or change-in-control, you would be eligible for
severance of one times base pay plus target bonus and 12 months of health care
continuation;

 

•  

Participation in Hewitt Associates’ Financial Security Plans, including an
annual company Retirement and Savings Plan contribution and a company 401(k)
match; and

 

•  

Eligibility for coverage under our comprehensive benefits programs described in
the enclosed benefits booklet.

This role positions you as a leader in the company and a member of the Hewitt
Leadership Group (HLG). As a member of the HLG, you will be subject to Hewitt’s
stock ownership guidelines and will be required to abide by Hewitt’s non-compete
agreement.

This offer is contingent upon Hewitt receiving completed and satisfactory
background and reference checks, including our review of an investigative
consumer report. In addition, this offer is contingent upon approval by the
Board of Directors.

Enclosed is a copy of Hewitt’s Confidentiality Agreement for your review. Please
call us if you have any questions about its meaning.



--------------------------------------------------------------------------------

LOGO [g25093img02.jpg]

Ms. Tracy Keogh

Page 3

March 23, 2007

We recognize that you retain the option, as does Hewitt, of ending your
employment with the company at any time, with or without notice and with or
without cause. As such, your employment with Hewitt is at-will and neither this
letter, nor any other oral or written representations may be considered a
contract for any specific period of time.

If there is any additional information you need, please feel free to contact me.

Sincerely,

 

Hewitt Associates LLC /s/ Russell P. Fradin Russell P. Fradin

RPF:tmg

Enclosures

cc: Ms. Betsy L. Hagan, Hewitt Associates

 

Accepted by:

   /s/ Tracy Keogh

Date:    April 2, 2007